UNPUBLISHED ORDER
                       Not to be cited per Circuit Rule 53



           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                             Submitted June 23, 2005*
                              Decided June 30, 2005

                                      Before

                  Hon. ILANA DIAMOND ROVNER, Circuit Judge

                  Hon. DIANE P. WOOD, Circuit Judge

                  Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 04-3363

HENRY BECTON,                                Appeal from the United States District
    Plaintiff-Appellant,                     Court for the Northern District of
                                             Illinois, Eastern Division
      v.
                                             No. 02 C 3255
JO ANNE B. BARNHART,
     Defendant-Appellee.                     Robert W. Gettleman,
                                             Judge.

                                    ORDER

       Henry Becton applied for disability insurance benefits (“DIB”) and
supplemental security income (“SSI”) under Titles II and XVI of the Social Security
Act, 42 U.S.C. §§ 416, 423, 1381a, claiming that diabetes and depression prevented
him from working. The Social Security Administration denied his application, and
an administrative law judge concluded that he was not disabled. After the Appeals
Council denied review, the ALJ’s ruling became the final decision of the
Commissioner of Social Security. The district court affirmed and Becton appeals.
We affirm.




      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 04-3363                                                                    Page 2

      Becton, who was 48 years old at the time of his last hearing before an ALJ,
attended three years of college and then worked as a “patient sitter” (his only
relevant work experience) at the University of Illinois, from 1990 until 1993. In
1996, doctors discovered that he suffered from elevated blood sugar and he began
treatment for diabetes. Becton continued to receive treatment throughout 1997 for
blurred vision, dizziness, elevated blood pressure, problems sleeping, high
cholesterol, and other symptoms. In March 1997, Becton also complained of
depression, and doctors began prescribing drugs for that condition.

       Becton applied in 1997 for SSI and DIB based on his diabetes and
depression, alleging an onset date of disability of March 15, 1996. Protracted
proceedings ensued during which the Appeals Council twice reviewed and
remanded Becton’s case, the second time so that a new ALJ could address concerns
relating to Becton’s mental impairment, his residual functional capacity, and the
effect of both on his ability to find work in the national economy. A new ALJ
eventually reconsidered Becton’s case, concluding that, although Becton could not
return to his past-relevant work, “there are a significant number of jobs in the
national economy that he could perform.” She thus found Becton not disabled.

      Becton’s discursive brief is difficult to parse, but we can discern at least one
argument for review. Becton seems to argue that the ALJ improperly credited the
testimony of Dr. Benjamin Blackman, a non-examining psychiatrist who testified as
an expert at the hearing that Becton retained the mental residual functional
capacity to perform simple, unskilled work. Becton suggests that Blackman
improperly relied on personal observations, overstated the effectiveness of his
medication, and generally minimized the severity and impact of his depression.

       Becton’s general charge of error, however, does not undermine the ALJ’s
reliance on Dr. Blackman’s testimony in reaching a finding of not disabled. An ALJ
may consider evidence from non-examining doctors, and “[w]hen treating and
consulting physicians present conflicting evidence, the ALJ may decide whom to
believe, so long as substantial evidence supports that decision.” Dixon v. Massanar,
270 F.3d 1171, 1178 (7th Cir. 2001). Here, substantial evidence supports the ALJ’s
decision to believe Blackman. Notes from Becton’s treating physicians show that
his depression responded to medication and three consultative mental status
evaluations concluded Becton was irritable but otherwise able to perform the
diagnostic tests the doctors administered. Although the record supports certain
functional limitations, which Dr. Blackman noted and the ALJ incorporated into
Becton’s residual functional capacity, the record does not contradict Blackman’s
ultimate conclusion that Becton retained the capacity to perform simple tasks
despite his depression. Furthermore, Becton does not point us to any evidence that
calls into question the reliability of Blackman’s conclusion.
No. 04-3363                                                                 Page 3

       Becton raises a host of other unsubstantiated assertions, including
adjudicator bias and deprivation of due process, but he does not develop these
claims or provide a legal basis for them, and thus they are waived. Purdue
Research Foundation v. Sanofi-Synthelabo, S.A., 338 F.3d 773, 788 n.18 (7th Cir.
2003).

                                                                      AFFIRMED.